In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00018-CV
______________________________


GARY H. MARTIN AND WILLIAM R. MASSEY, Appellants
 
V.
 
INDUSTRIAL HOLDINGS, INC., A TEXAS CORPORATION 
AND OF ACQUISITION, L.P., Appellee


                                              

On Appeal from the 270th Judicial District Court
Harris County, Texas
Trial Court No. 2000-46399


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Gary H. Martin and William R. Massey, appellants, have filed a motion seeking to dismiss
their appeal.  The motion is granted.  See Tex. R. App. P. 42.1(a)(1).
            We dismiss the appeal.
 
                                                                                    Jack Carter
                                                                                    Justice

Date Submitted:          April 4, 2005
Date Decided:             April 5, 2005